ClakKSON, J.
Tbe defendant introduced no evidence, and at tbe close of plaintiff’s evidence made a motion for judgment as in case of nonsuit. C. S., 567. Tbe court below overruled tbe motion and in this we think there is no error.
Tbe only question involved on this appeal is whether or not there was evidence sufficient to go to tbe jury tbat defendant’s assured met bis death by being struck by a vehicle propelled by gasoline while assured was riding a bicycle on a public highway.
Ve have read tbe record, beard tbe arguments of counsel for tbe litigants and think there was sufficient competent evidence on tbe part of plaintiff for tbe jury to answer tbe issue in favor of plaintiff. Ve see no good reason to set forth tbe evidence, and find no prejudicial or reversible error.
No error.